DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/17/2021 has been entered.
Status of Application, Amendments, And/Or Claims
Claims 18-20, 24 and 38-53 are pending and under examination.
Information Disclosure Statement
The IDS filed on 8/17/2021 has been considered.
EXAMINER’S COMMENT
It is noted that claims 41 and 42 are amended as the following (see NOA of 05/19/2021):
Replace claim 41 with “The process according to claim 18 wherein A is the A chain of native insulin, or a variant thereof, wherein: (a) one or two amino acid residues are substituted by a naturally or non-naturally occurring amino acid residue, (b) the order of two amino acid residues is reversed, (c) one, two or three amino acids are deleted, (d) one additional amino acid is present at the N-terminus and/or the C-terminus, or any of (a)-(d) in combination.”

Replace claim 42 with “The process according to claim 18 wherein B is the B chain of native insulin, or a variant thereof, wherein: (a) one to five amino acid residues are substituted by a naturally or non-naturally occurring amino acid residue, (b) the order of 
 Conclusion
Claims 18-20, 24 and 38-53 are allowed (see NOA of 5/19/2021).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GYAN CHANDRA whose telephone number is (571)272-2922.  The examiner can normally be reached on Mon-Friday 8:30AM-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa Ford can be reached on 571-272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GYAN CHANDRA/Primary Examiner, Art Unit 1646